           Case 1:19-cr-00166-VEC Document 278 Filed 03/17/21 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 3/17/2021
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    :
                                                              : 19-cr-166 (VEC)
                                                              :
 JOSE CABAN, COREY CRAY, ISAIAH MOSS, :                             ORDER
 DEVONAIRE PRICE, and TYLER                                   :
 PATTERSON,                                                   :
                                                              :
                                          Defendants.         :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on October 13, 2020, the Court scheduled a status conference for March 19,

2021; and

       WHEREAS on January 14, 2021, the Court granted Defendants’ request for a two-week

adjournment of the pretrial motions schedule in this case and adjourned the March 19, 2021

status conference to April 2, 2021, at 11:00 a.m.;

       IT IS HEREBY ORDERED that the April 2, 2021 status conference shall be conducted

as a teleconference. The parties are instructed to dial-in to the conference using (888) 363-4749

// access code: 3121171 // security code: 0166. To the extent defense counsel has not yet done

so, counsel is instructed to obtain his or her client’s consent to waive his appearance at the

teleconference.



SO ORDERED.

Dated: March 17, 2021
      New York, NY
                                                              ___________________________
                                                               _____________________ _______
                                                                   VALERIE CAPRONI
                                                                              CAPRON ONI
                                                                United States District Judge
